        Case 3:20-cv-05792-JD Document 133 Filed 08/20/21 Page 1 of 6



 1   Brian C. Rocca, S.B #221576                         Daniel M. Petrocelli, S.B. #97802
     brian.rocca@morganlewis.com                         dpetrocelli@omm.com
 2   Sujal J. Shah, S.B #215230                          Stephen J. McIntyre, S.B. #274481
     sujal.shah@morganlewis.com                          smcintyre@omm.com
 3   Michelle Park Chiu, S.B #248421                     O’MELVENY & MYERS LLP
     michelle.chiu@morganlewis.com                       1999 Avenue of the Stars
 4   Minna Lo Naranjo, S.B #259005                       Los Angeles, California 90067
     minna.naranjo@morganlewis.com                       Telephone: (310) 553-6700
 5   Rishi P. Satia, S.B #301958                         Facsimile: (310) 246-6779
     rishi.satia@morganlewis.com
 6   MORGAN, LEWIS & BOCKIUS LLP                         Ian Simmons, pro hac vice
     One Market, Spear Street Tower                      isimmons@omm.com
 7   San Francisco, CA 94105                             Benjamin G. Bradshaw, S.B. #189925
     Telephone: (415) 442-1000                           bbradshaw@omm.com
 8   Facsimile: (415) 422-1001                           O’MELVENY & MYERS LLP
                                                         1625 Eye Street, NW
 9   Richard S. Taffet, pro hac vice                     Washington, DC 20006
     richard.taffet@morganlewis.com                      Telephone: (202) 383-5300
10   MORGAN, LEWIS & BOCKIUS LLP                         Facsimile: (202) 383-5414
     101 Park Avenue
11
     New York, NY 10178
12   Telephone: (212) 309-6000
     Facsimile: (212) 309-6001
13   Attorneys for Defendants Google LLC, et al.

14
                                  UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
16                                     SAN FRANCISCO DIVISION
17
     IN RE GOOGLE PLAY STORE                             Case No. 3:21-md-02981-JD
18   ANTITRUST LITIGATION
                                                         DEFENDANTS’ EMERGENCY
19   THIS DOCUMENT RELATES TO:                           MOTION TO STAY THE COURT’S
                                                         AUGUST 18, 2021 ORDER
20   In re Google Play Consumer Antitrust
     Litigation, Case No. 3:20-cv-05761-JD               Hearing Date: August 25, 2021
21                                                       Time: 10:00 am
22   In re Google Play Developer Antitrust               Place: Courtroom 11, 19th Floor
     Litigation, Case No. 3:20-cv-05792-JD               Judge: Hon. James Donato
23
     State of Utah, et al. v. Google LLC, et al., Case
24   No. 3:21-cv-05227-JD
25

26

27

28
        Case 3:20-cv-05792-JD Document 133 Filed 08/20/21 Page 2 of 6



 1                           NOTICE OF MOTION AND MOTION TO
                           STAY THE COURT’S AUGUST 18, 2021 ORDER
 2
            TO THE HONORABLE COURT, ALL PARTIES, AND THEIR COUNSEL OF
 3
     RECORD: PLEASE TAKE NOTICE that on August 25, 2021 at 10:00 a.m. Pacific time, or
 4
     sooner to the extent the Court can accommodate this emergency request, in Courtroom 11 of the
 5
     United States District Court for the Northern District of California, located at 450 Golden Gate
 6
     Avenue, San Francisco, California, before the Honorable James Donato, Defendants Google
 7
     LLC, Google Payment Corp., Google Ireland Limited, Google Commerce Ltd., and Google Asia
 8
     Pacific Pte. Ltd. (collectively, “Google”), will hereby move this Court for an Order temporarily
 9
     staying the Court’s August 18, 2021 Order (the “August 18, 2021 Order”) to avoid irreparable
10
     injury to Google and to third parties, and to preserve the status quo, such that Google is afforded
11
     an opportunity to:
12
            (a) file and permit the Court to consider a renewed sealing application in response to the
13
     August 18, 2021 Order; and
14
            (b) if necessary, seek review of the August 18, 2021 Order in the Ninth Circuit.
15
            In advance of filing this motion, Google obtained a stipulation from counsel for
16
     Developers, Consumers, and the States regarding a proposal for the shortening of time on this
17
     Motion, as provided in Local Rule 6-2.
18
            This Motion is based upon Local Rules 6-2 and 7-3 and in accordance with the Court’s
19
     inherent authority to manage its docket. It is supported by: the accompanying Stipulation and
20
     Proposed Order Shortening Time Per Local Rule 6-2(a) and Renewed Application to Seal, as well
21
     as the supporting declarations; all pleadings and filings in these matters; and such oral argument
22
     as the Court allows, if the Court deems oral argument necessary.
23

24

25

26

27

28
                                                              Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-
                                                       -i-                              05792-JD; 3:21-cv-05227-JD
                                   DEFENDANTS’ EMERGENCY MOTION TO STAY
        Case 3:20-cv-05792-JD Document 133 Filed 08/20/21 Page 3 of 6



 1                            STATEMENT OF ISSUES TO BE DECIDED

 2          Whether the Court will grant a temporary stay of the August 18, 2021 Order to preserve

 3   the status quo, such that Google is afforded an opportunity to: (a) file and permit the Court to

 4   consider a renewed sealing application in response to the August 18, 2021 Order; and (b) if

 5   necessary, seek review of the August 18, 2021 Order in the Ninth Circuit.

 6                       MEMORANDUM OF POINTS AND AUTHORITIES

 7          On August 18, 2021, the Court issued an Order denying the parties’ applications to seal

 8   portions of Plaintiffs’ complaints that contain highly confidential and sensitive business

 9   information belonging to Defendants Google LLC, Google Payment Corp., Google Ireland
10   Limited, Google Commerce Ltd., and Google Asia Pacific Pte. Ltd. (collectively, “Google”), as

11   well as to other third parties. See Case No. 3:21-md-02981-JD, Dkt. 79 (the “August 18 Order”).

12   The Court’s August 18 Order directed Plaintiffs to file unredacted versions of their complaints

13   within seven days—i.e., any time before August 25, 2021. Id. at 3. Given the immediacy with

14   which Plaintiffs were directed to file the unredacted complaints, in the absence of a temporary

15   stay of the August 18 Order, Google would be unable to seek relief from this Court or, if

16   necessary, from the Ninth Circuit, in connection with its request to seal highly sensitive

17   confidential business information, including, for example, non-public financial data and specific

18   commercial deal terms with third parties. The release of this information to competitors and

19   counterparties would cause irreparable harm to Google and to third parties who rely on Google to
20   maintain the confidentiality of their commercial deal terms.

21          To prevent irreparable harm to Google and third parties, and to maintain the status quo,

22   Google promptly advised counsel for all Plaintiffs of its intention to seek emergency relief related

23   to the August 18, 2021 Order. Google specifically requested that Plaintiffs, including Epic, each

24   temporarily hold their unredacted complaints in abeyance to provide Google with time to seek

25   emergency relief. Counsel for the States, Developers, and Consumers each promptly agreed to

26   hold off on the filing of their unredacted complaints to provide Google with a fair opportunity to

27

28
                                                               Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-
                                                        -1-                              05792-JD; 3:21-cv-05227-JD
                                    DEFENDANTS’ EMERGENCY MOTION TO STAY
        Case 3:20-cv-05792-JD Document 133 Filed 08/20/21 Page 4 of 6



 1   file its emergency papers, and stipulated to a proposed shortening of time for any briefing on

 2   those papers. See Decl. of Brian C. Rocca ¶ 17.

 3          But Epic chose a different path. With more than six days remaining on the time for

 4   submission of the unredacted complaint, despite clear notice of Google’s intent to imminently file

 5   emergency papers seeking to maintain the status quo, and despite counsel for all other Plaintiffs

 6   indicating agreement to provide time for Google to file its papers, Epic chose to file its

 7   unredacted complaint on the public docket. See Decl. of Brian C. Rocca ¶ 10. While Epic’s

 8   filing was intended to, and did, prejudice Google and third parties, there are three other

 9   complaints that contain additional highly sensitive information that should be sealed.
10          In the absence of a temporary stay of the August 18 Order, Google will be unable to seek

11   further relief from this Court or, if necessary, from the Ninth Circuit. See In re Copley Press Inc.,

12   518 F.3d 1022, 1025 (9th Cir. 2008). The collateral order doctrine has been applied in similar

13   circumstances:

14          We agree with Apple and Samsung that these three [collateral order] conditions
            are satisfied. First, the Unsealing Orders conclusively determined that Apple’s
15          and Samsung’s confidential information will be made public. Second, the
            Unsealing Orders present an important issue because they address the important
16          balance between the public’s interest in understanding judicial proceedings and
            the parties’ right to access the courts without being unduly required to disclose
17          confidential information. And all argue that the propriety of sealing court
            documents is an issue which is wholly separate from the merits of the action.
18          Third, the Unsealing Orders would be effectively unreviewable on appeal from a
            final judgment because once the parties’ confidential information is made publicly
19          available, it cannot be made secret again. See, e.g., Ameziane v. Obama, 620 F.3d
            1, 5 (D.C. Cir. 2010); In re Copley Press, Inc., 518 F.3d 1022, 1025 (9th Cir.
20          2008).
21          Apple Inc. v. Samsung Electronics Co., Ltd., 727 F.3d 1214, 1220 (Fed. Cir. 2013). Of

22   note, in connection with this collateral order appeal, the Northern District of California granted a

23   stay of the unsealing pending the filing and resolution of motions to stay before the Court of

24   Appeals. Id. at 1219 (“On August 15, 2012, the district court granted a stay pending the filing

25   and resolution of motions to stay in this court. The parties filed such motions, which this court

26   granted on September 18, 2012. Accordingly, the August Order has been stayed pending

27   appeal.”)

28
                                                               Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-
                                                        -2-                              05792-JD; 3:21-cv-05227-JD
                                    DEFENDANTS’ EMERGENCY MOTION TO STAY
        Case 3:20-cv-05792-JD Document 133 Filed 08/20/21 Page 5 of 6



 1          In light of the exigencies at issue, contemporaneous with this Motion, Google has filed a

 2   Renewed Application to Seal for the Court’s consideration. Although Google believes its prior

 3   sealing position was properly tailored and adequately supported under controlling law, Google’s

 4   Renewed Application identifies a further subset of the sealable materials that are indisputably

 5   protectable under longstanding sealing standards in the Ninth Circuit and the Northern District of

 6   California. The disclosure of this information risks serious competitive and commercial harm to

 7   Google and others, because the information includes non-public company financials, as well as

 8   non-public terms of agreements and negotiation positions with third parties (including pricing and

 9   other material terms). See Decl. of Christian Cramer.
10                               CONCLUSION AND REQUEST FOR RELIEF

11          For these reasons, Google respectfully requests the following

12          1.      The Court should maintain the status quo by staying the August 18 Order until this

13   Court has acted on its Renewed Application To Seal. This Court has the discretion to issue such a

14   temporary stay under its inherent authority to control its docket, as part of the Court’s “traditional

15   equipment for the administration of justice.” Nken v. Holder, 556 U.S. 418, 421 (2009) (citation

16   omitted).

17          2.      If the Court ultimately denies the Renewed Application To Seal, Google has a

18   right to appeal. See Copeley Press, 518 F.3d at 1025; Center for Auto Safety v. Chrysler Group,

19   LLC, 809 F.3d 1092, 1096 (9th Cir. 2016). Because execution of an order to file the unredacted
20   complaints risks mooting Google’s right to appeal, Google respectfully requests that the Court set

21   the due date for filing the unredacted complaints to be seven days after the Ninth Circuit’s

22   mandate has issued in connection with any appeal. Google intends to expedite any appeal to the

23   greatest extent possible.

24          3.      Because of the risk of mootness, if the Court intends to deny this Emergency

25   Motion to Stay, or if it intends to require Plaintiffs to file unredacted complaints before an appeal

26   is resolved, Google respectfully requests that the Court at minimum stay any order requiring

27   Plaintiffs to file unredacted complaints for seven days to allow Google a window to seek an

28
                                                               Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-
                                                        -3-                              05792-JD; 3:21-cv-05227-JD
                                    DEFENDANTS’ EMERGENCY MOTION TO STAY
        Case 3:20-cv-05792-JD Document 133 Filed 08/20/21 Page 6 of 6



 1   expedited motion for a stay pending appeal from the Ninth Circuit and, if Google files such a

 2   motion, to maintain the stay until the Ninth Circuit has resolved Google’s stay motion. See In re

 3   Copley Press, Inc., 518 F.3d at 1025 (“Once information is published, it cannot be made secret

 4   again.”)

 5   Dated: August 20, 2021                              By:      /s/ Daniel M. Petrocelli
 6                                                                Daniel M. Petrocelli

 7                                                       Daniel M. Petrocelli, S.B. #97802
                                                         dpetrocelli@omm.com
 8                                                       Stephen J. McIntyre, S.B. #274481
                                                         smcintyre@omm.com
 9
                                                         O’MELVENY & MYERS LLP
10                                                       1999 Avenue of the Stars
                                                         Los Angeles, California 90067
11                                                       Telephone: (310) 553-6700
                                                         Facsimile: (310) 246-6779
12

13                                                       By:      /s/ Brian C. Rocca
14                                                                Brian C. Rocca

15                                                       Brian C. Rocca, S.B #221576
                                                         brian.rocca@morganlewis.com
16                                                       Sujal J. Shah, S.B #215230
                                                         sujal.shah@morganlewis.com
17                                                       Michelle Park Chiu, S.B #248421
18                                                       michelle.chiu@morganlewis.com
                                                         Minna Lo Naranjo, S.B #259005
19                                                       minna.naranjo@morganlewis.com
                                                         Rishi P. Satia, S.B #301958
20                                                       rishi.satia@morganlewis.com
                                                         MORGAN, LEWIS & BOCKIUS LLP
21                                                       One Market, Spear Street Tower
22                                                       San Francisco, CA 94105
                                                         Telephone: (415) 442-1000
23                                                       Facsimile: (415) 422-1001

24

25

26

27

28
                                                              Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-
                                                       -4-                              05792-JD; 3:21-cv-05227-JD
                                   DEFENDANTS’ EMERGENCY MOTION TO STAY
